ITEMID: 001-85250
LANGUAGEISOCODE: ENG
RESPONDENT: CZE
BRANCH: ADMISSIBILITY
DATE: 2008
DOCNAME: K.S. AND M.S. v. THE CZECH REPUBLIC
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: Karel Jungwiert;Mark Villiger;Mirjana Lazarova Trajkovska;Peer Lorenzen;Rait Maruste;Renate Jaeger;Snejana Botoucharova
TEXT: The applicants, K.S. and M.S., are Czech nationals who were born in 1953 and 1958 respectively and live in Toronto. They were represented before the Court by Ms R. Snidr, a lawyer practising in Toronto (Canada). The Czech Government (“the Government”) were represented by their Agent, Mr V.A. Schorm, from the Ministry of Justice.
The facts of the case, as submitted by the parties, may be summarised as follows.
On 6 September 1994 a certain K. brought an action before the Karviná District Court (okresní soud) against the applicants seeking the payment of CZK 229,798.20 (EUR 8,782) regarding construction works he had carried out for them.
On 13 March 2003 the applicants filed a counterclaim for the payment of CZK 193,000 (EUR 7,376). At a hearing of 24 April 2003, the District Court decided to exclude the counterclaim for a separate examination. A written decision in this respect was adopted on 9 December 2003.
In a judgment of 1 April 2004 the District Court partly granted K.’s action and ordered the applicants to pay him CZK 202,838.60 (EUR 7,752) with interest on late payment.
On 20 June 2006 the Ostrava Regional Court (krajský soud), upon the applicants’ appeal, modified the District Court’s judgment in that it dismissed K.’s action.
In the meantime, on 9 January 2006, the District Court had partly stayed the proceedings on the applicants’ counterclaim and ordered K. to pay them CZK 152,866 (EUR 5,842).
On 31 January 2007 the Regional Court quashed this judgment in respect of the court’s order that K. had to pay the applicants the sum requested and reimburse them incurred costs and expenses, and sent this part of the case to the District Court.
It appears that the proceedings are still pending.
The relevant domestic law and practice concerning remedies for the allegedly excessive length of judicial proceedings are set out in the Court’s decision in the case of Vokurka v. Czech Republic, no. 40552/02 (dec.), §§ 11-24, 16 October 2007).
